Citation Nr: 0002867	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA 
benefits in the amount of $1,528.00.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1935 to July 1938 
and from December 1941 to February 1945.  The veteran and 
appellant were married from June 1968 until his death in 
February 1985.  The appellant was remarried in July 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 decision from the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO), Committee on Waivers and Compromises (hereinafter 
"Committee"), which denied the appellant's request for 
waiver of collection of overpayment.  


FINDING OF FACT

1. In May 1985, the appellant was awarded nonservice-
connected death pension benefits.  

2. In February 1996, the appellant reported income for 1995, 
including previously unreported income from a contract for 
deed and rent of a cabin.  

3. The creation of the overpayment was not the result of 
fraud, misrepresentation or bad faith on the part of the 
appellant.  

4. The creation of the overpayment was the fault of the 
appellant.

5. Collection of the overpayment would result in undue 
hardship to the appellant.  


CONCLUSIONS OF LAW

1. The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant.  38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. §§ 1.962(b), 1.965(b) (1999).  

2. Recovery of the overpayment is against equity and good 
conscience and waiver of the overpayment is warranted.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran died on February [redacted], 1985.  The death certificate 
reported the cause of death as respiratory arrest due to 
chronic obstructive pulmonary disease.  In May 1985, the RO 
granted the appellant's claim for nonservice-connected death 
pension benefits, effective February 1, 1985.  The appellant 
was notified that the rate of pension was related to her/her 
family's income and that VA should be notified immediately of 
any changes in that income.  

In February 1996, the appellant reported income from a 
contract for deed, Social Security, rent from a cabin, and VA 
pension.  In August 1996, the appellant was notified that an 
overpayment of $1,528.00 had been created, due to an increase 
in countable annual income from February 1, 1995, including 
rent of a cabin and income from a contract for deed.  The 
appellant's nonservice-connected death pension benefits were 
terminated as of February 1, 1995.  In December 1996, the 
appellant requested a waiver of her indebtedness due to 
hardship.  In October 1997, the Committee denied a waiver, 
finding that the appellant was at fault in creation of the 
debt by not keeping VA properly informed of the change in her 
financial status.  The Committee further found that no 
hardship was shown.  

The appellant remarried in July 1996 and the appellant's 
husband's current income is solely from Social Security 
benefits.  The Board notes that the overpayment was created 
prior to the appellant's remarriage.  

On her VA Form 9, substantive appeal, received in March 1998, 
the appellant stated that she was 83 years old and had 
recently suffered a stroke.  She noted that she had no funds 
other than what provided for her "meager existence and 
medical problems."  On a financial worksheet, dated in 
January 1998, the appellant reported income of $581.50 per 
month and significant medical expenses.  


II. Analysis

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. §§ 1.962, 1.963(a) (1998).  However, recovery of an 
overpayment of disability pension benefits may not be waived 
where there is an indication of fraud, misrepresentation, or 
bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  In 
making a determination, as to whether equity and good 
conscience prohibit recovery of an overpayment, the Board 
must consider the following:  1) fault of the debtor; 
2) balancing of fault; 3) undue hardship; 4) defeat the 
purpose for which benefits were intended; 5) unjust 
enrichment to the debtor; and 6) changing position to 
one's detriment based on reliance of VA benefits.  38 C.F.R. 
§ 1.965(a) (1999).  The appellant contends that recovery of 
the overpayment would result in undue financial hardship.

The Board finds no indication of fraud, misrepresentation, or 
bad faith on the part of the appellant.  In February 1996, 
the appellant reported her income for 1995, which report 
showed an increase in her income for that year and resulted 
in the creation of the instant overpayment.  There is no 
evidence that the appellant willfully acted to mislead VA, as 
she reported the income for the year in which it was 
received.  

The Board must, thus, determine whether equity and good 
conscience prohibit recovery of an overpayment.  The creation 
of the debt was the fault of the appellant, in that she did 
not immediately report the increase in income from the 
contract for deed, but instead waited to report it on the 
annual income report.  The evidence does not show any fault 
on the part of VA, as the appellant was notified that her 
pension benefits were dependent on her income and that any 
changes in that income must be reported to VA.  

The Board finds that the appellant has shown undue hardship 
to her should this overpayment be collected.  As the 
appellant has remarried, she is not eligible at this time for 
nonservice-connected death pension benefits and she is not 
currently receiving any benefits from VA.  See 38 C.F.R. §§ 
3.50(b)(2) and 3.55(a) (1999).  Therefore, any collection of 
the overpayment could not be achieved through reductions in 
future payments.  Collection would have to come from the 
appellant's other sources of income.  The Board notes the 
appellant's advanced age and her reported medical problems 
including significant medical expenses.  Although the 
appellant has remarried and her financial status has changed 
somewhat due to the addition of her husband's Social Security 
income, the Board does not find that this additional income 
changes the conclusion that undue financial hardship would be 
incurred by the appellant.  


ORDER

Entitlement to waiver of the recovery of an overpayment of VA 
benefits in the amount of $1,528.00 is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

